793 F.2d 1293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RANDY SUFFELL, Plaintiff-Appellant,v.MANVILLE BUILDING MATERIALS CORPORATION; RONALD A. BEYMER,Defendants-Appellees.
86-3289
United States Court of Appeals, Sixth Circuit.
5/28/86

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
On February 24, 1986, the district court entered summary judgment for appellee in this wrongful discharge/libel action.  On March 27, 1986, the district court filed a letter from appellant, dated March 26, 1986, as a notice of appeal from the February 24, 1986, order.  That appeal has been docketed in this Court as Case No. 86-3289 and is one day late.


2
Absent any time-tolling motions, the notice of appeal was due March 26, 1986, Rule 4(a)(1), Federal Rules of Appellate Procedure; Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  The filing of the notice of appeal on March 27, 1986, rendered the appeal one day late.


3
It is ORDERED that this appeal be dismissed for lack of jurisdiction.  This dismissal will have no effect on the perfected appeal from the district court order of February 24, 1986-docketed in this Court as 86-3323.